 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PHILADELPHIA INDEMNITY                           CASE NO. C18-664 MJP
            INSURANCE COMPANY,
11                                                           ORDER GRANTING
                                   Plaintiff,                DEFENDANTS’ MOTION FOR
12                                                           LEAVE TO AMEND
                   v.
13
            SEATTLE DRUG AND NARCOTIC
14          CENTER, INC.; ASPEN INSURANCE
            U.K. LIMITED; and M.H., as guardian
15          for her minor daughter, J.M.A.,,

16                                 Defendant.

17          THIS MATTER comes before the Court on Defendant’s Motion for Leave to Amend

18   (Dkt. No. 72). Having reviewed the Motion, the Response (Dkt. No. 73), the Reply (Dkt. No.

19   75), and all related papers, the Court GRANTS Defendants’ Motion.

20          The clerk is ordered to provide copies of this order to all counsel.

21          Dated May 15, 2019.

22

23
                                                          A
                                                          Marsha J. Pechman
24                                                        United States District Judge



     ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO AMEND - 1
